UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 06-5094


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

MARK BELLAMY, a/k/a Big Mark,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   C. Weston Houck, Senior District
Judge. (4:03-cr-00474)


Submitted:    May 21, 2009                    Decided:   July 2, 2009


Before WILKINSON, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Steven Michael Hisker, Duncan, South Carolina, for Appellant.
Alfred William Walker Bethea, Jr., Assistant United States
Attorney, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Mark Bellamy appeals his amended judgment convicting

him of conspiracy to distribute and possession with intent to

distribute     fifty    grams      or   more   of    cocaine     base    and     five

kilograms or more of cocaine, in violation of 21 U.S.C.A. §§

841(b)(1)(A), 846 (West 1999 & Supp. 2009).                    Bellamy’s counsel

filed a brief under Anders v. California, 386 U.S. 738 (1967),

asserting    there     were   no    meritorious      issues    for     appeal,      but

raising for the court’s consideration whether the district court

erred sentencing Bellamy as a career offender and whether it

erred denying counsel’s request for a downward departure based

on   Bellamy’s   post-conviction         rehabilitation        and     his    minimal

participation    in     the   conspiracy.           Bellamy    filed     a    pro   se

supplemental brief raising several issues.                    The Government did

not file a brief.       We affirm.

             With respect to the challenges to the career offender

designation, we find no error with the type of state convictions

used by the district court to reach that designation.                        See U.S.

Sentencing Guidelines Manual § 4B1.1(a) (2002) (defining career

offender).       Insofar      as    Bellamy    claims     one     of    the     prior

convictions should not have been considered because it did not

become final until after he withdrew from the conspiracy, we

note he did not raise this issue in the district court and

review is for plain error.              United States v. Olano, 507 U.S.

                                         2
725, 732 (1993).           We find no plain error because Bellamy cannot

show    prejudice.         His   base   offense      level   of    thirty-eight     and

criminal history category VI were also based on drug quantity

and the points accumulated for prior convictions and would not

have changed even if he was not considered a career offender.

In addition, Bellamy had at least one other felony conviction

that could have been considered.

              Counsel’s claim that the court erred by not granting

the motion for a downward departure is not reviewable by this

Court.    See United States v. Brewer, 520 F.3d 367, 371 (4th Cir.

2008).

              With respect to the remaining issues Bellamy raises in

his pro se supplemental brief, we note that his post-offense

rehabilitation       was    taken   into   consideration          when   his    offense

level was reduced for acceptance of responsibility.                        We find no

error in the court’s failure to specifically address this issue

when     it   imposed       sentence.          See    USSG   §     3E1.1,      comment.

(n.1(b),(g)).      Bellamy’s claim that the district court erred by

not reducing his offense level for being only a minor player in

the conspiracy is without merit.                 Review of this issue is for

plain    error    because        Bellamy   did       not   raise    this    issue    at

sentencing.      Olano, 507 U.S. at 732.              Bellamy bought, sold, and

transported controlled substances and he admitted to converting

cocaine to crack.          He was found responsible for eleven kilograms

                                           3
of crack cocaine.         We find no error in the court’s decision not

to consider whether Bellamy was a minor participant.                         See United

States v. Brooks, 957 F.2d 1138, 1149 (4th Cir. 1992) (A seller

possesses      “a   central     position            in    a    drug     distribution

conspiracy,” even if he participated in the conspiracy for a

relatively brief period of time.); see also United States v.

Daughtrey, 874 F.2d 213, 218-19 (4th Cir. 1989).

            We review a sentence for abuse of discretion.                      Gall v.

United States, 552 U.S. 38, __, 128 S. Ct. 586, 597 (2007).                           The

first   step   in   this    review    requires           us   to    ensure    that    the

district court committed no significant procedural error, such

as improperly calculating the Guidelines range or treating the

Guidelines as mandatory.        Id.       We then consider the substantive

reasonableness of the sentence imposed, taking into account the

totality of the circumstances.                Id.    When reviewing a sentence

on appeal, we presume a sentence within a properly calculated

Guidelines range is reasonable.                 United States v. Allen, 491

F.3d 178, 193 (4th Cir. 2007).            There was no procedural error at

sentencing and we find Bellamy’s sentence within the Guidelines

was reasonable.

            Accordingly, we affirm.            In accordance with Anders, we

have    reviewed    the    record    in   this       case     and    have     found    no

meritorious issues for appeal.                We therefore affirm Bellamy’s

conviction and sentence.        This court requires counsel inform his

                                          4
client, in writing, of the right to petition the Supreme Court

of the United States for further review.              If he requests a

petition be filed, but counsel believes such a petition would be

frivolous, then counsel may move in this court for leave to

withdraw from representation.        Counsel=s motion must state that a

copy   thereof   was   served   on   Bellamy.   We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                 AFFIRMED




                                      5